Nicholas C. Woomer-Deters, Assistant Appellate Defender, For Cooper, Orlando
Glenn Gerding, Appellate Defender
Daniel P. O'Brien, Special Deputy Attorney General, For State of North Carolina
Sonya M. Calloway-Durham, Special Deputy Attorney General, For State of North Carolina
Seth H. Edwards, District Attorney, For the State of North Carolina
ORDER
The following order has been entered on the motion filed on the 19th of March 2019 by State of NC for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 4th of September 2019."
Upon consideration of the petition filed by State of NC on the 19th of March 2019 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 4th of September 2019."